Exhibit 10(t)

EXECUTION COPY

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (the “Agreement”) is entered into between
TXU CORP., a Texas corporation (the “Company”), and C. John Wilder, an
individual who as of the effective date of this Agreement serves as the Chairman
of the Board and Chief Executive Officer of the Company (“Executive”). Executive
and Company are referred to in this Agreement as the “Parties.”

RECITALS

WHEREAS, Executive has been employed by and served as an officer and director of
the Company and its Affiliates (defined below);

WHEREAS, the Company, Texas Energy Future Holding Limited Partnership (“TEF LP”)
and Texas Energy Future Merger Sub Corp (“Merger Sub”), entered into a merger
agreement dated February 25, 2007, and TEF LP has indicated its intent to
convert the Company to a private enterprise and operate the Company’s principal
businesses such that they are substantially separate from each other and with a
limited range of corporate management functions at the Company;

WHEREAS, Executive and Company agree that, upon approval of the merger by the
Company’s shareholders and the effective time of the merger (the “Closing”),
Executive’s right to terminate his employment with the Company for Good Reason,
as defined in the employment agreement between Executive and Company dated
February 21, 2004 (“Employment Agreement”), will have been triggered;

WHEREAS, Executive has advised the Company of the Executive’s intention to
terminate his employment with the Company for Good Reason effective on the next
calendar day after Closing, and the Company is waiving any rights it may have to
cure such Good Reason;

WHEREAS, the Company and Executive desire to enter into this Agreement setting
forth the terms of Executive’s separation from the Company following Closing.

NOW, THEREFORE, in consideration of the promises and mutual agreements in this
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency which are acknowledged, the Company and Executive agree as follows:

ARTICLE 1

RESIGNATION AND TERMINATION OF EMPLOYMENT

Effective at Closing, Executive will resign from all positions he holds as a
director of the Company and any entity that controls, is controlled by, or is
under common control with the Company (an “Affiliate”), including, but not
limited to, those Affiliates listed on Exhibit 1 to this Agreement. Effective on
the next calendar day after Closing (the “Separation Date”), Executive’s
employment with the Company and any Affiliates will also end.

 

1



--------------------------------------------------------------------------------

At or before the Separation Date, Executive will return all property of the
Company and its Affiliates, including all Confidential Information (as defined
below), in his possession. If Executive discovers, or comes into possession of,
any such Confidential Information after the Separation Date, he shall promptly
return it to the Executive Vice President and General Counsel of the Company.

Executive shall have seven (7) business days after the Separation Date to remove
his personal property from the Company’s offices, and the Company shall
reasonably cooperate with Executive in connection with the removal of
Executive’s personal property. Executive will reasonably cooperate with the
Company in connection with his departure by permitting the Company to inspect
his home computer(s) and copy, prepare back-ups of, then physically remove and
delete any Confidential Information contained therein. The Company shall also
inspect any boxes and other materials Executive removes from the premises of
Energy Plaza. After the Company has completed such inspections and, if so
satisfied, it will provide Executive with a statement that all Confidential
Information has been removed from Executive’s home computer(s) and that none of
the boxes or other material removed by Executive and inspected by the Company
contained Confidential Information.

ARTICLE 2

SEVERANCE PAYMENT AND BENEFITS

 

2.1 Severance Payment

 

  a. Consistent with the Employment Agreement, and in consideration for the
promises contained in this Agreement, the Company will provide Executive with
the severance payments and benefits described below:

 

  (i) Cash Severance Payment. The Company will pay Executive a one-time,
lump-sum cash severance payment equal to two times the sum of Executive’s base
salary and target annual bonus under the Company’s Executive Annual Incentive
Plan (“EAIP”). The payment, net of all taxes and required withholdings, shall be
paid to Executive on the Separation Date, or as soon thereafter as
administratively possible, but in no event later than the third (3rd) business
day after the Separation Date.

 

  (ii) Pro-Rata Annual Bonus for 2007. The Company will pay Executive a one-time
bonus consistent with the bonuses paid under the EAIP. The bonus shall be based
on actual performance for 2007 as determined by the TXU Corp. Board of
Directors’ Organization and Compensation Committee (“O&C Committee”) prior to
Closing up to the maximum level of performance and pro-rated for the portion of
the performance period that Executive was employed by the Company. The payment,
net of all taxes and required withholdings, shall be paid to Executive on the
Separation Date, or as soon thereafter as administratively possible, but in no
event later than the third (3rd) business day after the Separation Date.

 

2



--------------------------------------------------------------------------------

  (iii) Cash Payment for Outstanding LTIP Awards. The Company will pay Executive
an additional one-time lump-sum cash payment for the performance-based long-term
incentive compensation awards (“LTIP Awards”) granted in 2005, 2006 and 2007
pursuant to Executive’s Employment Agreement. The performance units shall be
valued based upon the product of: (x) the number of shares payable pursuant to
each performance award (adjusted to reflect the Company’s attainment or
non-attainment of the performance criteria set forth in the Employment Agreement
as determined by the Company’s O&C Committee prior to the effective time of the
Closing); and (y) the price of TXU Corp.’s stock paid in connection with the
merger at Closing (“Per Share Merger Consideration”), provided, however, that
that with respect to awards granted in 2007, the performance adjustment has been
capped at one hundred percent (100%). The cash payment representing the LTIP
Award payment described in this Sub-Section 2.1(a)(iii) will be deposited in a
rabbi trust held by Wells Fargo Bank (“Wells Fargo Rabbi Trust”) and the cash
invested as directed by the Company. The cash (plus any accumulated earnings)
will be distributed to Executive on the later of the Separation Date or
January 2, 2008.

 

 

(iv)

Office and Related Services. Payment for appropriate and suitable furnished
office space at a mutually agreeable location, together with secretarial
assistance, phone and internet service, for a period of one (1) year beginning
on the Separation Date. Executive shall be provided two lump-sum payments in
connection with the office related expenses provided under this Agreement. The
first payment will cover such expenses for the period from the Separation Date
through December 31, 2007 and shall be made net of all taxes and other
withholdings on the Separation Date or as soon thereafter as administratively
possible, but in no event later than the third (3rd) business day after the
Separation Date. The second payment will be deposited into the Wells Fargo Rabbi
Trust on or before the Separation Date, will cover such expenses for the period
from January 1, 2008 through the end of the one year period and shall be
distributed by the Trust to the Executive on January 2, 2008. Such secretarial
assistance shall be provided at Company’s expense for such one (1) year period
by Executive’s current administrative assistant, Janice Wallace, who shall
remain subject to the Company’s policies and procedures for as long as she is
employed by the Company. Following such one (1) year period and consistent with
prior practice for the departing Chairman and Chief Executive Officer, Executive
can elect to reimburse the Company at costs for services of Ms. Wallace during
her employment with the Company.

 

3



--------------------------------------------------------------------------------

  (v) Accrued Obligations. A one-time, lump sum cash payment for: a) Executive’s
base salary through the Separation Date, to the extent it has not already been
paid; b) Executive’s unused vacation days as of the Separation Date, to the
extent it remains unused and he has not otherwise been paid for it; and c) any
expense reimbursements to which Executive is entitled through the Separation
Date, to the extent it has not already been paid. The payment shall be paid to
Executive on the Separation Date, or as soon thereafter as administratively
possible, but in no event later than the third (3rd) business day after the
Separation Date.

 

 

(vi)

COBRA. To the extent Executive elects to continue medical benefits pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will offer Executive and his eligible dependents COBRA coverage for
eighteen (18) months, subject to COBRA’s provisions. The Company will provide
Executive on the Separation Date, or as soon thereafter as administratively
possible, but in no event later than the third (3rd) business day after the
Separation Date, a one-time, lump-sum payment, net of all taxes and other
withholdings, of the difference between the total cost of COBRA coverage and the
employee rate that Executive will be required to contribute.

 

  (vii) Gross-up. Pursuant to Section 4.6 of the Employment Agreement, if any
payment, distribution or provision of a benefit provided or to be provided under
the terms of this Agreement (“Payment”) is or would be subject to an Excise Tax
(as defined in the Employment Agreement), Executive shall be paid the Gross-up
Payment (as defined in the Employment Agreement).

The Company, along with its outside tax advisors, will develop an estimate of
the Gross-up Payment and provide it to Executive prior to the Separation Date;
and that estimate will determine the Gross-up Payment. The Parties agree that
all Gross-up Payments will be determined, paid and otherwise treated consistent
with Exhibit 2 to this Agreement.

The Company shall deposit into the Wells Fargo Rabbi Trust, on or before the
Separation Date, funds to cover Executive’s excise taxes and Gross-up Payments
related to payments made pursuant to Sections 2.1(a)(iii), 2.1(a)(iv) and
2.2(c). The Company or, in the case of payments under Sections 2.1(a)(iii),
2.1(a)(iv) and 2.2(c), the Wells Fargo Rabbi Trust and/or any other trust
established for the purpose of funding Gross-up Payments, shall: (1) pay all of
the excise taxes that the Company and Executive believe are owed with respect to
the Payment no later than on the business day following the date of payment;
(2) impute such taxes paid into the income of the Executive; and (3) pay all
taxes related to such income imputation no later than on the business day
following the date of payment. As a result of the foregoing tax payments by the
Company, the Payment made to the Executive will not be reduced by any such
excise taxes or additional taxes on the imputed income. The Company shall

 

4



--------------------------------------------------------------------------------

report such additional income and the total amount of taxes paid on the
Executive’s Form W-2 for the year of payment. Any other Gross-up Payment to
which Executive is entitled will be paid at the time when the relevant tax is
due. All these payments will be reduced by normal required income and employment
tax withholding and will be reported as income on the Executive’s Form W-2 for
the year in which payment occurs. For the avoidance of doubt, this last
paragraph of Section 2.1(a)(vii) of this Agreement shall not operate to reduce
or eliminate any Gross-up Payment to which Executive is entitled under
Section 4.6 of the Employment Agreement, but merely clarifies the timing of such
payments.

 

  b. The Company and Executive agree that the payments and benefits described in
Section 2.1(a) above shall be in lieu of any other separation, severance
incentive or benefits offered under any plan, program or agreement (including
the Employment Agreement) to which Executive may have been, or to which
Executive believes he may be, entitled as a result of his employment with or
separation from the Company or any Affiliate, except for those distributions
specifically provided for in Section 2.2 below. Any such payments shall be less
any applicable tax and/or withholdings, deductions or obligations, including any
amounts owed to the Company or an Affiliate by Executive on any Company issued
or sponsored travel or credit cards or any other expenses or payments for which
the Company is entitled to be reimbursed by Executive.

 

2.2 Benefits

 

  a. It is agreed that, from and after the Separation Date, Executive shall not
be eligible to continue to participate in any employee benefit plan, program or
policy sponsored by the Company or any Affiliate, except for rights that have
vested as of the Separation Date or as specifically provided in this Agreement.

 

  b. Executive will be entitled to receive a distribution of the vested and
deferred shares currently in a rabbi trust held by Mellon Bank (“Mellon Bank
Rabbi Trust”) pursuant to the Special Incentive Compensation Award (as defined
in the Employment Agreement) made to Executive following his execution of the
Employment Agreement. As provided for in the Employment Agreement, the receipt
of such shares was deferred pursuant to the terms of a letter dated June 20,
2005 from Executive to the Company. The parties agree that, upon Closing, such
deferred shares will be converted into cash in an amount equal to the Per Share
Merger Consideration times the number of shares held in the Mellon Bank Rabbi
Trust. The cash will be invested consistent with the terms of the Mellon Bank
Rabbi Trust, and the cash (plus any accumulated earnings), less applicable
federal, state and local tax withholding, will be distributed to Executive on
the later of the Separation Date or January 2, 2008.

 

5



--------------------------------------------------------------------------------

  c. Executive will be entitled to receive a distribution of all earned and
vested LTIP Awards that were deferred in March 2006 and March 2007, pursuant to
that certain First Amendment to the Employment Agreement between TXU Corp. and
C. John Wilder dated as of June 21, 2005. Upon Closing, such awards will be
converted to cash in an amount equal to the Per Share Merger Consideration times
the number of performance units. The cash will be deposited in the Wells Fargo
Rabbi Trust and the cash invested as directed by the Company, and the cash (plus
any accumulated earnings), less applicable federal, state and local tax
withholding, will be distributed to Executive on the later of the Separation
Date and January 2, 2008.

 

  d. Following the period of COBRA coverage as described above in
Section 2.1(a), Executive and his eligible dependents shall be eligible for
retiree medical coverage then maintained by the Company with any and all
required contributions being borne by Executive.

 

  e. Executive will be entitled to receive a distribution of his vested awards
or vested account balances under, and subject to the provisions of, each of the
governing plan documents of the following employee benefit plans and other terms
described in the Employment Agreement:

 

  (i) TXU Retirement Plan (Cash Balance formula);

 

  (ii) TXU Thrift Plan;

 

  (iii) TXU Supplemental Retirement Plan (“SERP”);

 

  (iv) TXU Deferred and Incentive Compensation Plan (“DICP”);

 

  (v) TXU Salary Deferral Plan (“SDP”); and

 

  (vi) TXU Health Care and Life Insurance Plan.

ARTICLE 3

WAIVER AND RELEASE

 

3.1 Release of Company by Executive

Executive represents that he has not filed any complaints of any kind whatsoever
with any local, state, federal, or governmental agency or court against the
Company based upon, or in any way related to, Executive’s employment with the
Company. Executive further represents that he understands that payment of the
severance payments and benefits as provided for in Article 2 constitute a full
and complete satisfaction of any claims, asserted or unasserted, known or
unknown, that Executive has or may have against the Company or an Affiliate
except as provided below. In exchange for the payments to be made by the Company
and benefits to be received by Executive under this Agreement, Executive
individually and on behalf of Executive’s spouse, heirs, successors, and assigns
hereby agrees not to sue or instigate any grievance, charge, claim, action, or
suit at law or in equity, and unconditionally releases, dismisses and forever
discharges the Company, including its predecessors, successors, parents,
subsidiaries, affiliated corporations, limited liability companies and
partnerships, including (but not limited to) TXU Corp., Energy Future
Competitive Holdings Company, TXU Energy

 

6



--------------------------------------------------------------------------------

Holdings Company, Luminant Mining Services Company, Luminant Energy Services
Company, Luminant Power Services Company, TXU Business Services Company, TXU
Retail Services Company, TXU Energy Company LLC, TXU Energy Retail Company LP,
TXU Portfolio Management Company LP (d/b/a TXU Wholesale), TXU Energy Solutions
Company LP, Oncor Electric Delivery Company, TXU Generation Company LP, TXU
Generation Management LLC, Generation SVC Company, TXU Big Brown Generation
Company LP, TXU Mining Company, LP, TXU Enterprise Holdings, LLC, and all of
their employee benefit plans, officers, directors, fiduciaries, employees,
assigns, representatives, agents and counsel (collectively the “Released
Parties”) from any and all claims, demands, liabilities, obligations,
agreements, damages, debts and causes of action arising out of, or in any way
connected with, Executive’s employment with or separation from the Company or
any of the Released Parties except as set forth below. This waiver and release
includes, but is not limited to, all claims and causes of action arising under
or related to Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Civil Rights Act of 1866; Section 1981 of Title 42 of
the United States Code, as amended; the Age Discrimination in Employment Act of
1967, as amended; the Americans with Disabilities Act; the Employee Retirement
Income Security Act of 1974, as amended; Section 211 of the Energy
Reorganization Act; the Sarbanes-Oxley Act of 2002; the Older Workers Benefit
Protection Act of 1990; the Worker Adjustment and Retraining Notification Act;
the Occupational Safety and Health Act, as amended; the Family and Medical Leave
Act; the Texas Labor Code, including (but not limited to) Chapter 451; the Texas
Commission on Human Rights Act; all state and federal statutes and regulations;
all oral or written contract rights, including any rights under any Company
incentive plan, program or labor agreement; and all claims arising under common
law including breach of contract, tort or for personal injury of any sort; SAVE
and EXCEPT Executive does not release Company from any liability for: (i) any
claim for which Executive is entitled to indemnification under the terms of any
contractual indemnity or the charter, articles or bylaws of the Company;
(ii) any vested rights under any of the Company’s employee benefit plans;
(iii) Executive’s rights under this Agreement and under Sections 4.6, 4.7, 4.9,
5.1, 5.3 and 5.5 of the Employment Agreement that survive Executive’s separation
from employment; and (iv) Executive’s rights under any directors and officers
liability insurance policies that provide coverage to Executive in his capacity
as a former officer or director of the Company or any of its Affiliates, and
nothing in this agreement is intended to or shall constitute a waiver of any
such insurance coverage available to Executive.

Executive understands that this Waiver and Release precludes him from recovering
any relief as a result of any lawsuit, grievance or claim brought on his behalf
and arising out of his employment or separation from employment. However,
nothing in this Waiver and Release restricts Executive in any way from truthful
communications with, filing a charge or complaint with, or full cooperation in
the investigations of, any governmental agency on matters within their
jurisdictions or from cooperating with the Company in any internal
investigation.

 

3.2 Release of Executive by Company

The Company, on behalf of itself and its Affiliates, hereby releases, discharges
and agrees to indemnify and hold harmless Executive from any and all claims and
causes of action that it or they may have against Executive arising out of his
employment with, or separation from, the Company or any Affiliate. Such release,
discharge and indemnification does not include claims for violation of any law,
including any securities law or willful misconduct (the Company acknowledges
that it is not aware of any such conduct as of the execution of this

 

7



--------------------------------------------------------------------------------

Agreement). Company further acknowledges and agrees that, except as provided
below, Executive’s sole obligations to Company from and after the Separation
Date are set forth in this Agreement and that all prior agreements, whether
written or oral, are terminated and of no further force and effect as of the
Separation Date. The Company currently maintains directors and officers
liability insurance policies which provide coverage to Executive in his capacity
as a former officer and director of the Company and its Affiliates. Executive
shall retain, and nothing in this Agreement shall affect, Executive’s rights to
all indemnification and rights, including any to advancement or payment of
defense and/or related legal costs, provided by a) the Company’s directors and
officers liability insurance to the maximum extent provided for or permitted by
the directors and officers liability insurance policy, and/or b) the Company’s
by-laws, charter, articles of incorporation or policies that may be applicable
to Executive as a former officer of the Company.

ARTICLE 4

CONSULTATION AND REVOCATION PERIODS

Executive understands that signing this Agreement, including the Waiver and
Release described in Article 3, is an important legal act. Executive
acknowledges that he has consulted with legal counsel of his own choosing in
connection with the matters addressed in this Agreement. Executive further
acknowledges that he had twenty-one (21) days from the day he received this
offer to consider this Agreement. Executive understands further that, for a
period of seven (7) days following his signing of this Agreement (“Revocation
Period”), he may revoke his acceptance of the offer represented by this
Agreement by either delivering or mailing a written statement revoking his
acceptance to Executive Vice President and General Counsel, TXU Corp., 1601
Bryan Street, 6th Floor, Dallas, Texas, 75201. In the event of such a
revocation, the terms of this Agreement will be null and void. In such case, any
payments made to Executive pursuant to this Agreement (other than the Accrued
Obligations described in Section 2.1(a)(v) of this Agreement) prior to the end
of the Revocation Period must be promptly repaid to the Company, and Executive
expressly acknowledges a debt to the Company for the full amount of such
payments plus any interest earned on such payments between the time of payment
to Executive and his repayment to the Company. Employee acknowledges a personal
debt to the Company of such amount and agrees to promptly pay the Company the
full amount of that debt.

ARTICLE 5

NON-DISCLOSURE NON-SOLICITATION AND NON-DISPARAGEMENT

 

5.1 Confidentiality and Non-Disclosure

Executive understands and confirms that, as a result of his employment with the
Company, he has obtained information of a proprietary and/or confidential nature
relating to the Company and its Affiliates. Executive hereby reconfirms his
agreement to fully abide by the nondisclosure obligations set forth in
Section 4.9 of his Employment Agreement, as well as the confidentiality and
non-disclosure obligations set forth in the Company’s Code of Conduct.

 

8



--------------------------------------------------------------------------------

5.2 Non-Solicitation

Executive hereby reconfirms his agreement as set forth in Section 4.10 of the
Employment Agreement that he shall not for the one (1) year period following the
Separation Date, directly or knowingly indirectly, either as an employee,
employer, independent contractor, consultant, agent, principal, partner,
stockholder, officer, director, or in any other individual or representative
capacity, either for his own benefit or the benefit of any other person or
entity: (a) solicit, induce, encourage or in any way cause any of Company’s or
an Affiliate’s customers or prospective customers, or any person, firm,
corporation, company, partnership, association or entity which was contacted or
whose business was solicited, serviced or maintained by Company or an Affiliates
during the term of Executive’s employment with Company, to reduce or terminate
its business relationship with Company or such Affiliate; or (b) solicit,
recruit, induce, encourage or in any way cause any employee of Company or an
Affiliate to terminate his/her employment with the Company or such Affiliate

 

5.3 Non-Disparagement

Neither the Executive nor the Executive’s family, counsel or representatives
(collectively the “Executive Group”) nor the Company shall issue any press
release or make any statement to the press or other public statement or make any
statement (and the Company shall further instruct the directors, officers or
controlling partners of the Company (any of the foregoing, together with the
Company, the “Company Group”) from issuing any press release or other public
statement or making any statement), directly or through any entity or
intermediary which is reasonably intended or reasonably likely to become public
that is untrue, derogatory or disparaging of, damaging to; that alleges improper
conduct by; or that is reasonably likely or intended to cause reputational
damage or embarrassment (any such statement, a “Prohibited Statement”) to the
Executive or the Company Group, as applicable; provided, however, that
notwithstanding the foregoing: (a) in the event a member of the Executive Group
or the Company Group breaches the covenants of this Article 5.3 (the “Breaching
Party”) with respect to statements made about the other party (the “Injured
Party”), the Injured Party shall be permitted to defend itself against any
statement made by any Breaching Party that is a Prohibited Statement regarding
an Injured Party, so long as the Breaching Party (x) reasonably believes that
the statements made in such defense of a Prohibited Statement are not false
statements, and (y) makes statements in such defense that are directly
responsive to the Prohibited Statement; (b) members of the Executive Group or
Company Group, as applicable, shall be permitted to (i) make any statement that
is required by applicable securities laws or other laws or regulations to be
included in a filing or disclosure document, provided that the disclosing party
shall provide the other party hereto with reasonable advance notice of such
statement; and (ii) provide truthful testimony in any legal proceeding or
truthful information to any regulatory or governmental agency; and (c) the
Company Group shall be permitted to issue press releases, make statements to the
press, give guidance to the market or make statements to regulators,
governmental agencies, legislators or other governments officials, shareholders,
shareholder advocates or their respective representatives or make other
statements in connection with the operation, financing or rating of the Company,
in which the Company distinguishes the differences between the Company and the
previous operations of TXU Corp. and its subsidiaries, without specific personal
reference to, or personal comments about the Executive, other than to confirm
the mere fact that he was the former Chief Executive Officer and Chairman of TXU
Corp.; provided, further, that none of the matters permitted by the foregoing
proviso shall be deemed to be a Prohibited Statement.

 

9



--------------------------------------------------------------------------------

5.4 Injunctive Relief

Executive and the Company also agree that a breach of this Article by one party
would cause immediate and irreparable loss, damage and injury to the other
party; that damages for such a breach would be exceedingly difficult, if not
impossible, to estimate; and that the non-breaching party would have no adequate
remedy at law. Accordingly, Executive and the Company each acknowledge that
injunctive relief would be appropriate relief for such breach.

ARTICLE 6

MISCELLANEOUS

 

6.1 Tax and Withholdings

 

  a. Tax and Financial Implications of Agreement. In the event that any of the
Released Parties is required under law to pay taxes (income, social security or
other) or related interest or penalties on any part of the amounts paid
hereunder as a result of Executive’s failure to do so or as a result of
Executive’s treatment of the payments amount as non-taxable, Executive shall
immediately reimburse the Released Parties the full amount of such payments.
Otherwise, Executive shall be responsible for reasonable expenses, including
legal fees, incurred by any of the Released Parties in obtaining compliance with
or enforcement of the terms of this Paragraph, as well as for the full amount of
reimbursement payments.

 

  b. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation. In addition, Executive expressly
authorizes and agrees that any amounts that he owes regarding Company-issued or
sponsored travel or credit cards, and any amounts that he owes the Company or
any Released Parties, including amounts owed under the energy conservation
program, the appliance purchase program, vacation overpayment, and salary, bonus
and benefit overpayments, may be offset and deducted from the payments to be
made hereunder.

 

6.2 Severability; Judicial Modification

If any term, provision, covenant, or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of this Agreement and the other terms, provisions, covenants and
restrictions hereof shall remain in full force and effect; they shall in no way
be affected, impaired or invalidated. It is hereby stipulated and declared to be
the intention of the Parties that they would have executed this Agreement had
the terms, provisions, covenants and restrictions that may be hereafter declared
invalid, void or unenforceable not been initially included.

 

6.3 Survival of Covenants

The Parties agree that the covenants and agreements set forth in Articles 3, 5,
and 6 of this Agreement are of a continuing nature, and they shall survive the
expiration, termination or cancellation of this Agreement, unless such Articles
are specifically extinguished, terminated or cancelled in a writing signed by
both Parties and identified as an amendment to this Agreement.

 

10



--------------------------------------------------------------------------------

6.4 Assignment

This Agreement is personal between Company and Executive. Executive may not
sell, assign or transfer any rights or interests created under this Agreement,
or delegate any of his duties, without the prior written consent of the Company.
Company may not, without Executive’s consent, assign this Agreement or its
rights, benefits and obligations hereunder, to any of its Affiliates or a
successor entity.

 

6.5 Further Assurances

The Parties agree to perform any further acts and to execute and deliver any
further documents which may be necessary or appropriate to carry out the
purposes of this Agreement.

 

6.6 Governing Law; Attorneys’ Fees and Costs

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Texas, regardless of choice-of-law principles.
Each party submits to the jurisdiction of the courts in Dallas County, Texas,
and the Parties agree that the proper venue and jurisdiction for any cause of
action relating to this Agreement (whether sounding in tort or contract) shall
be in Dallas County, Texas. In the event any issue arising out of this Agreement
is litigated by the Parties, the prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees and costs.

 

6.7 Notices

All notices from one party to the other shall be deemed to have been duly
delivered when hand delivered or sent by United States certified mail, return
receipt requested, postage prepaid, as follows:

 

If to Executive:    If to the Company: Philip L. Mowery, Esq.    Executive VP
and General Counsel Vedder Price    TXU Corp. 222 North LaSalle Street    1601
Bryan Street, 6th Floor Chicago, Illinois 60601    Dallas, Texas 75201

and

  

C. John Wilder

at the address on file with Company

 

6.8 Non-Waiver

The failure of either Party to enforce or require timely compliance with any
term or provision of this Agreement shall not be deemed to be a waiver or
relinquishment of rights or obligations arising hereunder, nor shall any such
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement

 

11



--------------------------------------------------------------------------------

6.9 Merger/Entirety of Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter of this Agreement, including but not limited to
the restrictive covenants set forth in Article 5. Except where specifically
referenced otherwise in this Agreement, it supersedes and replaces any and all
prior or contemporaneous negotiations, undertakings, understandings or
agreements (whether written or oral) of any kind between Executive and Company
with respect to the terms of Executive’s separation from the Company and its
Affiliates.

I HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND ALL ITS TERMS AND WHAT THEY
MEAN. NO OTHER PROMISE, INDUCEMENT, THREAT, AGREEMENT OR UNDERSTANDING OF ANY
KIND OR DESCRIPTION WHATSOEVER HAS BEEN MADE WITH OR TO ME TO CAUSE ME TO SIGN
THIS AGREEMENT. I ENTER INTO AND SIGN THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT DURESS OR COERCION OF ANY KIND WHATSOEVER, AND WITH THE INTENT OF BEING
LEGALLY BOUND BY THE AGREEMENT.

IN WITNESS WHEREOF, the Parties execute this Agreement as follows:

 

THE COMPANY By:   /s/ David P. Poole   David P. Poole, Executive Vice President
and General Counsel EXECUTIVE /s/ C. John Wilder C. John Wilder Date:   10-10-07

 

12



--------------------------------------------------------------------------------

EXHIBIT 1

Energy Future Competitive Holdings Company

Director

Luminant Holding Company LLC

Manager

Luminant Mining Services Company

Director

Luminant Power Services Company

Director

Luminant Wholesale Services Company

Director

Oncor Electric Delivery Company

Director

Texas Competitive Electric Holdings Company LLC

Manager

TXU Business Services Company

Director

TXU Corp.

Director

TXU Energy Retail Company LLC

Manager

TXU Energy Retail Management Company LLC

Manager

TXU Generation Development Company LLC

Manager

TXU Generation Management Company LLC

Manager

TXU Retail Services Company

Director



--------------------------------------------------------------------------------

EXHIBIT 2

[ADDITIONAL PAYMENT AGREEMENT TO BE ATTACHED]